Citation Nr: 9901144	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-32 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to 
December 1957.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
total rating for compensation based upon individual 
unemployability.

The Board notes that in a May 1997 rating decision, the RO 
granted a 60 percent evaluation for multiple herniated 
nucleus pulposus by MRI, clinical cervical left C6-C7 
radiculopathy, residuals of injury to head and neck.  A claim 
for entitlement to an increased evaluation for multiple 
herniated nucleus pulposus by MRI, clinical cervical left C6-
C7 radiculopathy, residuals of injury to head and neck is not 
on appeal, as the appellant is at the maximum evaluation for 
the cervical spine, and an evaluation in excess of 60 percent 
is not available.  See Mintz v. Brown, 6 Vet. App. 277, 283 
(1994).

In a September 1994 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant stated that he had injured 
his back (in addition to his head and neck) in service.  It 
does not appear that the RO has addressed the issue of 
entitlement to service connection for a back disability in a 
rating decision.  The Board refers this issue to the RO for 
appropriate action, as this claim has not been the subject of 
a rating decision, notice of disagreement, a statement of the 
case, or a substantive appeal and absent such, the Board does 
not have jurisdiction over this issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
agency of original jurisdiction (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure appellate review by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . .  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).


REMAND

In a June 1961 rating decision, service connection was 
granted for limitation of motion, neck, mild, residuals of 
injury, head and neck, and assigned a 10 percent disability 
evaluation.  The disabilities of the head and neck have been 
rated together continuously since that time.  In an April 
1997 VA examination report, the VA examiner noted that the 
appellant complained of headaches.  The Board wants the RO to 
state why the cervical spine disability  and the residuals of 
the head injury are rated as one disability, as opposed to 
being rated separately.

Additionally, in a May 1997 rating decision, the RO granted a 
60 percent evaluation for multiple herniated nucleus pulposus 
by MRI, clinical cervical left C6-C7 radiculopathy, residuals 
of injury to head and neck.  The rating decision indicates 
that the appellants disability is evaluated under 5290-5293.  
Diagnostic Code 5290 contemplates limitation of motion of the 
cervical spine.  See 38 C.F.R. Part 4, Diagnostic Code 5290 
(1998).  Diagnostic Code 5293 contemplates intervertebral 
disc syndrome.  See 38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  However, in the July 1997 rating decision on appeal, 
the RO classified the service-connected disability as 
limitation of motion, neck, mild, residuals of injury, neck 
and indicated that such disability was evaluated under 
Diagnostic Code 5290 only.  Code 5290 does not provide for a 
60 percent evaluation.  In addition, a 60 percent evaluation 
would not be assigned for a mild disability.  It appears 
that the July rating decision contains errors that must be 
addressed.

It does not appear that the RO was severing service 
connection for intervertebral disc syndrome.  The Board finds 
that the July 1997 rating decision needs to be corrected to 
accurately reflect the appellants service-connected 
disability and the applicable Diagnostic Codes.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA examination.  The VA examiner is 
to report the manifestations of the 
residuals of a head injury.  The examiner 
is to render an opinion as to whether the 
appellants service-connected disability 
of the head and cervical spine render him 
unemployable.  The examination report 
should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation (such as a 
claim for a total rating for compensation 
based upon individual unemployability), 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

3.  The RO must issue a rating decision 
addressing the claim for entitlement to 
individual unemployability (as opposed to 
a supplemental statement of the case).  
Additionally, the RO should also address 
why the cervical spine disability is 
rated with the residuals of the head 
injury.  If it finds that the 
manifestations of each disability should 
be rated separately, then is should 
separate the disabilities.  Further, the 
RO should correct the July 1997 rating 
decision to include Diagnostic Code 5293 
in the appellants service-connected 
multiple herniated nucleus pulposus by 
MRI, clinical cervical left C6-C7 
radiculopathy, residuals of injury to 
head and neck.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
